Citation Nr: 1727408	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-31 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating for scar, status post laceration repair to the right upper extremity (herein scar).  

2.  Entitlement to an initial disability rating in excess of 20 percent for dextroscoliosis.

3.  Entitlement to service connection for a skin disability, claimed as sebaceous gland.

4.  Entitlement to service connection for right shoulder degenerative changes causing medial/lateral impingement per x-ray findings (herein right shoulder disability).

5.  Entitlement to service connection for a stomach disability.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In May 2012, the Veteran filed claims for entitlement to service connection for the five disabilities now on appeal (two of which have been granted).  On the Veteran's November 2013 VA Form 9 (Appeal to [the Board]), the Veteran referenced multiple additional medical issues, to include high blood pressure, high cholesterol, gallbladder surgery, mini strokes, prostate surgery, knee operations and knee replacements.  Claims for service connection have not been filed for these issues (he also referenced back surgery and the Veteran is service-connected for a back disability).  The Veteran also stated that "[a]s a result, the original conditions in my first application and the addition ones I have setout hereinabove, I am totally disabled and unemployable."  In a June 2016 letter from the AOJ to the Veteran, reference was made to the November 2013 VA Form 9 and the Veteran was informed that "[i]f you would like to begin a claim for Individual Unemployability, please complete, sign, and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability."  The current record before the Board does not reflect that the Veteran has submitted such form.  As such, based on the vague nature of the Veteran's statement on the November 2013 VA Form 9 that referenced both service-connected and nonservice-connected disabilities and the lack of submission of VA Form 21-8940, the record at this time does not reflect an intent by the Veteran to file a TDIU claim.  Also, while the September 2012 and June 2016 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaires (DBQs) noted that the Veteran's back condition impacted his ability to work, various VA treatment records (as well as an August 2014 private medical record from Dr. M.T.) during the appeal period noted the Veteran to be retired.  As such, the Board finds that based on the current record, a TDIU claim is not raised pursuant to Rice.  The Veteran is informed that he may expressly file a TDIU claim on remand, if that is his intention.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased initial disability rating for dextroscoliosis and entitlement to service connection for a right shoulder disability and a stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's scar has been shown to be linear and not painful or unstable and to not result in any disabling effects.

2.  The evidence does not indicate that the Veteran has had a skin disability during the appeal period.  





CONCLUSIONS OF LAW

1.  Throughout the appeal period, an initial compensable disability rating is not warranted for the Veteran's scar.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2017).

2.  A skin disability was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.

With respect to the scar claim, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a June 2012 letter, prior to the October 2012 rating decision on appeal.  With respect to the skin disability claim, the Veteran was also provided with adequate notice in a June 2012 letter, prior to the October 2012 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), VA treatment records and private treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2017).  With respect to these claims, the Veteran was provided with VA examinations and VA opinions were obtained in September 2012.  The Board finds that these VA examinations and opinions are adequate and sufficient to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that, as will be addressed in the Remand section below, other claims are being remanded for additional development.  This development is not likely to result in any additional evidence relevant to the claims decided in this decision and therefore remanding these claims would likely be of no benefit to the Veteran and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (stating that there was "no basis for a remand [to the Board] which would only 'result in unnecessarily imposing additional burdens on [VA] with no benefit flowing to the Veteran'").  

The requested development relates to obtaining updated VA treatment records from June 2016, requesting that the Veteran complete or submit private medical records, and asking the Veteran for additional information regarding Social Security Administration (SSA) disability benefits.  With respect to the scar claim, any potential SSA records would date prior to the appeal period (which dates to approximately May 2012) in that an October 2012 SSA Inquiry reflected a Disability Onset Date of January 1990 and as such any potential SSA records would not be relevant to the severity of the service-connected scar during the appeal period.  In addition, there is no indication that the Veteran has received VA treatment or private medical treatment related to the scar and there is therefore no indication that any additional records that may be obtained on remand would be relevant to this claim.  With respect to the service-connected skin disability, as will be addressed further below, the September 2012 VA Skin Diseases DBQ noted that the Veteran, essentially, stated that he has not had skin issues following service.  Accordingly, there is no indication that any additional medical records that may be obtained on remand would be relevant to this claim.       

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues being decided.

II.  Increased Rating for Scar 

Legal Criteria

The Veteran's scar has been rated throughout the appeal period under Diagnostic Code 7805 (Scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804).  The October 2012 rating decision on appeal granted entitlement to service connection for the scar and assigned a 0 percent (noncompensable) disability rating, effective May 2012.  

Diagnostic Code 7805 states to "[e]valuate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."  

Evidence and Analysis

By way of background, a June 1955 STR referenced a complaint of "[l]acerated r[igh]t arm" and noted treatment of "[s]terile dressing."  The Veteran was returned to duty.

The Veteran was afforded a VA examination in September 2012 and a Scars/Disfigurement DBQ was completed.  A diagnosis was noted of "[s]car, [status post] laceration repair to right upper extremity."  It was noted that the Veteran had scars on the trunk or extremities and that he did not have any scars or disfigurement of the head, face or neck.  Under the medical history section, it was noted that the "Veteran suffered a laceration to his right upper extremity during military service...Recalls have laceration repaired.  Denies any problem with healing or laceration."  It was further noted that the Veteran "[d]enies any pain or tenderness, no skin breakdown to scar.  Scar does not interfere with normal activities."  It was noted that the scar was not painful and that the scar was not unstable with frequent loss of covering of skin over the scar.  The scar was noted to not be due to burns.  Upon physical examination, it was noted that the right upper extremity was affected.  The type of scar was noted to be linear.  In accordance with the DBQ, only the length (and not the width) was reported, which was noted as 4.5 centimeters.  The associated September 2012 VA opinion referenced that "[p]hysical exam shows a well healed scar to [the Veteran's] right upper arm."  The DBQ also noted that the scar did not result in limitation of function and that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the scar.  It was further noted that the scar did not impact the Veteran's ability to work.        
  
The Board notes that while VA treatment records and private medical records are of record, such did not appear to contain any information relevant to the Veteran's scar.  Similarly, it does not appear that the Veteran submitted any lay statements (beyond his initial May 2012 claim) relating to his scar.  The Board notes that the Veteran's representative submitted a June 2017 Written Brief Presentation, which stated in part that "[t]he Veteran essentially contends that his...service-connected scar warrant[s] evaluation[] in excess of that which [was] granted - as the disability[y] [is] much worse than contemplated."  While acknowledging this statement, the Board affords it little probative value due to its vague and nonspecific nature regarding the Veteran's service-connected scar disability.

Upon review of the evidence of record, the Board finds that throughout the appeal period, an initial compensable disability rating is not warranted for the Veteran's scar.

As noted, the Veteran's scar is rated under Diagnostic Code 7805, which instructs to "[e]valuate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."  The evidence indicated that the Veteran's scar does not result in any disabling effects and as such a compensable disability rating is not warranted under Diagnostic Code 7805.  To this point, the September 2012 VA opinion referenced the Veteran's scar as "well healed," the September 2012 Scars/Disfigurement DBQ noted that the Veteran's "[s]car does not interfere with normal activities," that the scar did not result in limitation of function, that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the scar and that the scar did not impact the Veteran's ability to work.  There is no other evidence of record that indicated that the Veteran's scar resulted in any disabling effects.  Overall, the evidence indicated that the Veteran's scar did not result in any disabling effects and accordingly a compensable disability rating is not warranted under Diagnostic Code 7805.

The Board has considered whether a compensable disability rating is warranted under any other Diagnostic Code.  In this regard, Diagnostic Code 7804 (Scar(s), unstable or painful) provides, as relevant, a 10 percent disability rating based on one or two scars that are unstable or painful.  Note (2) states that "[s]cars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable."  While Diagnostic Code 7804 is potentially applicable, the evidence of record indicated that the Veteran's scar was not painful or unstable.  In this regard, the September 2012 VA Scars/Disfigurement DBQ noted that the Veteran "[d]enies any pain or tenderness, no skin breakdown to scar" and that the scar was not painful and that the scar was not unstable with frequent loss of covering of skin over the scar.  There is no other evidence of record that indicated that the Veteran's scar was painful or unstable.  Overall, the evidence indicated that the Veteran's scar was not painful or unstable and accordingly a compensable disability rating is not warranted under Diagnostic Code 7804.

With respect to other potentially applicable Diagnostic Codes, Diagnostic Code 7800 relates to scars of the head, face or neck and is therefore not applicable to the Veteran's scar, which was noted by the September 2012 VA Scars/Disfigurement DBQ as affecting the right upper extremity.  Diagnostic Code 7801 relates to burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear and is therefore not applicable to the Veteran's scar, which was noted by the September 2012 VA Scars/Disfigurement DBQ to be a linear scar and to note be due to burns.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Diagnostic Code relates to scars not of the head, face, or neck, that are superficial and nonlinear and is therefore not applicable to the Veteran's scar, which was noted by the September 2012 VA Scars/Disfigurement DBQ to be a linear scar.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  As such, a compensable disability rating is not warranted under these Diagnostic Codes, and no others Diagnostic Codes are applicable.  

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "when a condition is specifically listed in the [rating] Schedule, it may not be rated by analogy" and that "VA must...apply the [Diagnostic Codes] that specifically pertain to the listed conditions and determine the appropriate disability ratings."  See Ulysses Copeland v. McDonald, 27 Vet. App. 333 (2015); see also 38 C.F.R. § 4.20 (2017) (titled "Analogous ratings" and stating that "[w]hen an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury").  In this case, the September 2012 VA Scars/Disfigurement DBQ noted the Veteran's scar to be a linear scar.  As noted, Diagnostic Code 7805 is titled "Scars, other (including linear scars)" and therefore linear scars are specifically listed in the rating schedule under Diagnostic Code 7805.  As such, rating the Veteran's scar by analogy is not appropriate and the appropriate Diagnostic Code for the scar to be rated under is 7805.  As outlined above, a compensable disability rating is not warranted under this Diagnostic Code.

In conclusion, the Board finds that throughout the appeal period, the Veteran's scar has been shown to be linear and not painful or unstable and to not result in any disabling effects.  As such, the Board concludes that throughout the appeal period, an initial compensable disability rating is not warranted for the Veteran's scar and to this extent the Veteran's claim is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2017).

III.  Entitlement to Service Connection for a Skin Disability

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

Generally, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Evidence and Analysis

The Veteran filed a claim in May 2012 and listed a disability of "sebaceus glands," with a date began listed of April 13, 1954.  An April 13, 1954 STR Consultation Sheet noted as being to urology noted that the Veteran was circumcised in June 1953 (which was noted in a corresponding STR) and appeared to state (the STR is difficult to read and the relevant September 2012 VA opinion referenced being unable to read this portion) that "has had 'horn like' encrustations."  It was requested to "[p]lease diag[nose] [and] advise."  The consultation report section of the STR stated "apparently is secretion from sebaceus glands.  No Rx deemed indicated."  The STRs did not otherwise reference a skin disability.  The January 1956 separation examination report noted upon clinical evaluation that the skin was normal, noted no relevant defects or diagnoses and noted that the Veteran was qualified for release to inactive duty.

The Veteran was afforded a VA examination in September 2012 and a Skin Diseases DBQ was completed.  The DBQ noted that the Veteran did not now have or has not ever had a skin condition.  Under the medical history section, it was noted that the "Veteran does not recall a skin condition during military service.  He does not recall having problems with his sebaceous glands" and the "Veteran vaguely recalls some sort of a ?skin condition after his circumcision but reports that was self limiting and has not had any further problems since."  Under the physical exam section, it was noted that the Veteran did not have any of the listed visible skin conditions and under the specific skin conditions section, it was noted that the Veteran did not have any of the listed specific skin conditions.

An opinion was provided as to direct service connection that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided an adequate rationale, which in part referenced the in-service circumcision and the April 1954 STR described above and stated that the "[V]eteran denies any other sort of skin condition since then."  It was also noted that "[t]here is no current or continuation of a skin condition since military service."

The Board notes that while VA treatment records and private medical records are of record, such did not appear to contain any information relevant to the Veteran's skin disability claim.  Similarly, it does not appear that the Veteran submitted any lay statements (beyond his initial May 2012 claim) relating to his skin disability claim.  In addition, the Board notes that the Veteran's representative submitted a June 2017 Written Brief Presentation, which stated in part that "[t]he Veteran also contends that his...skin conditions are related to military service and as such, entitlement to service connection is warranted."  While acknowledging this statement, the Board affords it little probative value due to its vague and nonspecific nature.

Upon review of the evidence of record, the Board finds that entitlement to service connection for a skin disability is not warranted.

As noted, generally in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, the Board finds that the evidence does not indicate that the Veteran has a current skin disability.  In this regard, as noted, the September 2012 VA Skin Diseases DBQ noted that the Veteran did not now have or has not ever had a skin condition and stated that the "Veteran vaguely recalls some sort of a ?skin condition after his circumcision but reports that was self limiting and has not had any further problems since."  In addition, the relevant September 2012 VA opinion referenced the in-service circumcision and the April 1954 STR described above and stated that the "[V]eteran denies any other sort of skin condition since then" and noted that "[t]here is no current or continuation of a skin condition since military service."  Based on the evidence of record, the Board finds that the Veteran has not had a skin disability at any time during the appeal period.

The threshold requirement for entitlement to service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without competent evidence of a skin disability at any time during the appeal period, the Veteran's claim cannot succeed.

In conclusion, the Board finds that the evidence does not indicate that the Veteran has had a skin disability during the appeal period.  As such, the Board concludes that a skin disability was not incurred in or aggravated by active service and to this extent the Veteran's claim must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


ORDER

Entitlement to an initial compensable disability rating for scar, status post laceration repair to the right upper extremity, is denied.

Entitlement to service connection for a skin disability (claimed as sebaceous gland) is denied.  


REMAND

Dextroscoliosis

The October 2012 rating decision on appeal granted entitlement to service connection for dextroscoliosis and assigned a 20 percent disability rating, effective May 2012.  In a July 2016 rating decision, the AOJ proposed to sever service connection for dextroscoliosis.  The record before the Board does not reflect that this proposal has been finalized.  Severance of service connection for dextroscoliosis by the AOJ would impact the initial increased rating claim for dextroscoliosis before the Board.  At this point, however, while the severance of service connection for dextroscoliosis has been proposed, such has not been implemented and the initial increased rating claim remains pending.  

As to the substance of the initial increased rating claim, the Veteran was afforded VA examinations for dextroscoliosis in September 2012 and June 2016.  The Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

Right Shoulder Disability

The Veteran was afforded a VA examination in September 2012 and a Shoulder and Arm Conditions DBQ was completed.  A diagnosis was noted of "right shoulder degenerative changes causing medial/lateral impingement per x-ray finding."  Under the medical history section, it was noted that the "[V]eteran reports that during military service he fell and 'messed up my shoulder.'  Does not recall the exact incident except he fell.  Does not recall any previous injury to his right shoulder prior to military service.  States he has never sought care of right shoulder."

The Veteran's STRs included an entrance January 1952 Report of Medical History form on which the Veteran reported having ever had or having now "painful or 'trick' shoulder or elbow."  In the section of the form completed by a medical professional, no relevant information was noted.  The January 1952 entrance examination report noted upon clinical evaluation that the upper extremities were normal and the "spine, other musculoskeletal" was noted as abnormal and reference was made to "[l]eft dorsal right lumbar scoliosis."  Such was also noted under the summary of defects and diagnoses section, but nothing was noted related to the right shoulder.  There do not appear to be any additional STRs relating to the Veteran's right shoulder.  The January 1956 separation examination report noted upon clinical evaluation that the upper extremities and "spine, other musculoskeletal" were normal, noted no relevant defects or diagnoses and noted that the Veteran was qualified for release to inactive duty.  The Board notes that a separation Report of Medical History form is not of record.

A negative VA opinion was provided in September 2012 as to direct service connection that stated that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness".  The rationale referenced that the Veteran "reports he was seen for his shoulder during military service, however there are no reports found in his c-file related to a right shoulder injury."  The examiner referenced the entrance Report of Medical History form, entrance examination report and separation examination report described above.  The rationale concluded that "this [V]eteran[']s right shoulder condition is less likely as not (less than 50/50 probability) related to the shoulder injury that was identified on the entrance exam under 'trick' shoulder as seen in his [STRs].

Upon review, the Board finds that the provided opinion and rationale is inadequate and therefore that remand is required for a new VA opinion, as outlined further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The provided rationale's concluding sentence makes clear that the provided opinion was focused on the "the shoulder injury that was identified on the entrance exam under 'trick' shoulder."  This focus, however, is misplaced and the opinion should have addressed whether the Veteran's current right shoulder disability is related to the reported in-service fall where the Veteran "'messed up my shoulder.'"  As the rationale did not address the reported in-service event and instead focused on a notation on the Veteran's entrance examination report, such is not adequate.    



Stomach Disability

Initially, on the Veteran's May 2012 claim he listed disabilities of "stomach" and "stomach trouble."  The evidence of record dated during the appeal period, to include VA treatment records and the associated problem list, referenced multiple stomach diagnoses, to include esophageal reflux, gastroesophageal reflux disease (GERD) and peptic ulcer disease.  As such, the Veteran's claim has been expanded and recharacterized as one for entitlement to service connection for a stomach disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The Veteran has reported, essentially, that he had stomach symptomatology in service and that such has continued since his separation from active service and that he has had treatment for such since active service.  For example, on the May 2, 2012 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran stated that "I suffer from stomach discomfort from 1953 until the present time."  See also August 2012 Veteran Statement (stating that in service "I was diagnosed, as having a nervous stomach," that "[a]fter my discharge, I continue to complain," that "I still suffer with that condition today" and that "[a]fter my discharge, I started being treated at the Lexington Kentucky clinic...The doctors at the Lexington  clinic put me on medication"), September 2012 VA Stomach and Duodenal Conditions DBQ (stating that the Veteran "relates that he has been on stomach medication since getting out of military service"), November 2013 VA Form 9 (stating that "[a]fter I was honorably discharged, Dr. [S.] at the Lexington clinic treated me.  He also, concluded [] I was suffering with a nervous and ulcerated stomach.  I am still suffering with this condition today").   In addition, in his January 2013 Notice of Disagreement (NOD), the Veteran stated that he "wait[ed] so long" to file his claims because he "simply was not aware that I had any right to file for disability."  

The Veteran was afforded a VA examination in September 2012 and a Stomach and Duodenal Conditions DBQ was completed.  A negative opinion was also provided as to direct service connection.  The rationale referenced that "[r]eview of the c-file indicates [V]eteran was seen between the dates of 08/13/1954 through 09/18/1954 for his claimed stomach condition, however no forma [diagnosis] was ever provided" and that "[h]e had an UGI on 09/17/1954 that was read as esophagus, stomach and duodenum to be normal."  Also referenced was that on the Veteran's January 1956 separation examination report "no [diagnosis] made to a stomach condition" (the Board notes that the separation examination report noted, upon clinical evaluation, that the Veteran's "abdomen and viscera (Includes hernia) was normal").  The rationale continued by stating that:

Although [V]eteran reports he continued to experience stomach problems since [discharge] from military service, there is no mention made until 12/19/2008 on a VA note that indicates "peptic Ulcer Disease HP gastritis '99, duodenal ulcer" from [V]eteran[']s outside PCP.  There are no other medical records in regards to the above conditions for review.  Therefore, with review of the c-file, past and present medical records, history and physical, this veterans stomach condition is less likely as not (less than 50/50 probability) related to the stomach condition that occur[r]ed in service.

In reviewing this opinion, the Board notes that the United States Court of Appeals for the Federal Circuit has held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As referenced above, the Veteran has reported that he had stomach symptomatology in service and that such has continued since his separation from active service and that he has had treatment for such since active service, which are all things that he is competent to report.  The Board cannot determine that the Veteran's competent report is not credible based on a lack of contemporaneous medical evidence.  Review of the provided September 2012 VA opinion and rationale therefore indicates that the examiner improperly discounted the Veteran's lay testimony as to his stomach symptomatology and treatment since his active service, absent confirmatory contemporaneous medical evidence.  The provided opinion is therefore inadequate and remand is required to obtain a new VA opinion, as outlined further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 


Outstanding Records

While on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from June 2016).  

Also, the Veteran submitted a VA Form 21-4142s (Authorization and Consent to Release Information to the VA) that is not date stamped or dated.  This form listed six medical providers that treated the Veteran for, as relevant, conditions of the stomach, lower back and shoulder.  Dr. S. from the Lexington Clinic, as noted above who was also referenced on the Veteran's November 2013 VA Form 9, was noted as having treated the Veteran from "1965 - present" for his stomach.  It does not appear that any action was taken by the AOJ to request records from the identified providers.  In a June 2012 letter, the AOJ noted "[o]n your application, you indicated you received treatment from" and listed the six providers listed on the previously referenced VA Form 21-4142s.  The Veteran's May 2012 claims (there are two VA Form 21-526s of record) did not list such providers and this suggests that the VA Form 21-4142 was sent with the Veteran's May 2012 claims.  The June 2012 letter from the AOJ requested that the Veteran complete VA Form 21-4142s "for each health care provider."  A September 7, 2012 letter from the AOJ referenced a VA Form 21-4142 being submitted for the same providers as previously referenced and stated that such "did not contain an address or contained an incorrect address" (the VA Form 21-4142 of record that listed six providers did contain street addresses, but lacked cities, states or ZIP Codes), that "[w]e are returning the incomplete signed forms you provided" and requested that the Veteran submit VA Form 21-4142s "for each medical provider."  Also of record are six VA Form 21-4142s that did not list medical providers that are signed by the Veteran with a date of September 13, 2012, suggesting that the Veteran mailed these forms in response to the September 7, 2012 letter.

In review, the Veteran identified various private medical providers who had treated him at various points for disabilities that are on appeal.  He appeared to make some attempt to provide the AOJ with the information requested in order for them to be able to request private medical records, but the AOJ appeared to conclude that the information and VA Form 21-4142s provided by the Veteran were not sufficient to attempt to request any records.  In addition, the Board also notes that June 2015 and March 2016 VA treatment records referenced the Veteran as receiving "[l]ocal care" for his back pain and private medical records from Dr. M.T. included a December 2014 note that referenced the Veteran as being "return[ed] to therapy" related to his back.  In light of the identified private medical providers, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2017) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").    

In addition, an October 2012 SSA Inquiry screen reflected a Disability Onset Date of January 1990.  It is not clear whether this referenced SSA disability benefits and whether such benefits were related to his claims on appeal.  As such the Board cannot conclude, based upon the current record, that there are any relevant, outstanding records in the custody of the SSA.  Thus, while on remand, the Veteran must be contacted to clarify whether any SSA disability benefits claims were related to the claims on appeal.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from June 2016).

2.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records (see the body of the remand for further discussion as to previously identified providers) or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2017).  The Veteran must then be given an opportunity to respond.
3.  Contact the Veteran and ask him whether any SSA disability benefits claims were related to the claims on appeal.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.

4.  Afford the Veteran an appropriate VA examination to determine the severity of his dextroscoliosis disability.  

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

5.  Obtain a VA opinion with respect to the Veteran's claim for entitlement to service connection for a right shoulder disability.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any right shoulder disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include the reported in-service fall where the Veteran stated that he "'messed up my shoulder.'"  See September 2012 VA Shoulder and Arm Conditions DBQ.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

6.  Obtain a VA opinion with respect to the Veteran's claim for entitlement to service connection for a stomach disability.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any stomach disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the Veteran's report that he had stomach symptomatology in service and that such has continued since his separation from active service and that he has had treatment for such since active service.  See May 2, 2012 VA Form 21-526, August 2012 Veteran Statement, September 2012 VA Stomach and Duodenal Conditions DBQ, November 2013 VA Form 9 and the body of the remand for further discussion.  

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

7.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


